FILED
                            NOT FOR PUBLICATION                               MAY 15 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NATIONAL LABOR RELATIONS                         No. 11-72498
BOARD,
                                                 NLRB Nos. 20-CA-33588
              Petitioner,                                  20-CA-33780

SERVICE EMPLOYEES
INTERNATIONAL UNION,                             MEMORANDUM*

              Intervenor,

  v.

A&C HEALTHCARE SERVICES, INC.,

              Respondent.


                On Application for Enforcement of an Order of the
                        National Labor Relations Board

                        Argued and Submitted May 7, 2013
                            San Francisco, California


Before: W. FLETCHER, GOULD, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The National Labor Relations Board petitions for enforcement of its order

holding that A&C Healthcare Services, Inc. (“A&C”) violated § 8(a)(1) and (5) of

the National Labor Relations Act. We enforce the Board’s order.

      The Administrative Law Judge (“ALJ”) held that A&C became a successor

employer under NLRB v. Burns Int’l Sec. Servs., 406 U.S. 272 (1972), at some

point between September 14, 2007, when the union requested recognition and to

bargain collectively, and November 8, 2007, at the end of the probationary period.

The ALJ ruled that A&C violated its duty to negotiate with the union by

unilaterally changing employment terms on and after November 8. The Board

adopted the ALJ’s findings. A&C Healthcare Servs., Inc., 186 L.R.R.M. (BNA)
1206 (2009).

      We have reviewed the record and the parties’ arguments. We conclude that

the ALJ’s findings, as adopted by the Board, are supported by substantial evidence.

See Fall River Dyeing & Finishing Corp. v. NLRB, 482 U.S. 27, 42–54 (1987);

NLRB v. Marin Operating, Inc., 822 F.2d 890, 895 (9th Cir. 1987).

      ORDER ENFORCED.




                                         2